Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected. It is a product claim, but depended from a method claim.
Correction/clarification is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cattone (US 2016/0189440 A1), published on June 30, 2016 in view of Chen (US 2011/0295903 A1), published on December 01, 2011.
	As to claim 1, Cattone teaches “a storage configured to store a plurality of repair action entries which each comprise 5unstructured free-form text associated with actions performed” in par. 0251, fig. 10G (“The dialogue information 1024 may include scripts representing spoken words, typed words, messaged words, etc. and generally any statement…”).
and a processor configured to generate a term matrix that comprises a list of words extracted from the plurality of repair action entries and which are mapped to the plurality of repair action entries based on frequency of use within free-form text thereof” in par. 0251, fig. 10G (“…to generate a parse result including words that register at a high frequency of occurrence in the dialogue information 1024 and filtered using a dictionary of parts 102 (e.g., Chilton's Automotive Repair Manual for repair of automobiles) to identify a parsed result including words in the dialogue information 1024 for highlighting and hyperlinking to automatically initiate searches on the network-based marketplace 118…”).
It appears Cattone does not explicitly teach “determine a plurality of labels for categorizing the actions performed via execution of a non-negative 10matrix factorization based on the generated term matrix”.
However, Chen teaches “determine a plurality of labels for categorizing the actions performed via execution of a non-negative 10matrix factorization based on the generated term matrix” in par. 0129 (“…Cluster labels can be chosen based on the most frequent or most common terms found in its members, or based on available indexing models such as vector space models or variant versions such as latent semantic indexing, probabilistic latent semantic indexing, or non-negative matrix factorization…”).
Cattone and Chen are analogous art because they are in the same field of endeavor, non-structure text processing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to group repair actions, disclosed by Cattone, including “determine a plurality of labels for categorizing the actions performed via execution of a non-negative 10matrix factorization based on the generated term matrix”, as suggested by Chen in order to effective cluster repair actions (see Chen par. 0129).
Chen teaches “and output information about the determined plurality of labels for display via a user interface” in par. 0037, fig. 1 (“systematic review” corresponds to output information).
As to claim 10, it is rejected for similar reason to claim 1.
As to claim 19, it is rejected for similar reason to claim 1.

As to claim 2, Cattone teaches “wherein the repair action entries comprise unstructured textual descriptions of repair services performed” in par. 0251.
As to claim 11, it is rejected for similar reason to claim 2.

As to claim 3, Cattone teaches “wherein the processor is configured to determine a finite number of repair themes based on a correlation of keywords included in the generated term matrix” in par. 0251.
 Chen teaches “and assign each repair theme as a respective label” in par. 0129.
As to claim 12, it is rejected for similar reason to claim 3.
As to claim 20, it is rejected for similar reason to claim 3.

As to claim 4, Cattone teaches “wherein the processor is configured to identify similar repair action entries based on words in the list of words” in par. 0251.
Chen teaches “cluster the similar types of repair action entries into a cluster, and assign a label to the clustered repair action entries based on the non-negative matrix factorization” in par. 0129.
As to claim 13, it is rejected for similar reason to claim 4.

As to claim 5, Cattone teaches “wherein the processor is configured to decompose the term matrix into a topic-to-keyword matrix that comprise mappings between the list of words and the plurality of labels based on the generated term matrix” in par. 0251.
As to claim 14, it is rejected for similar reason to claim 5.

Claims 6-9, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cattone (US 2016/0189440 A1), published on June 30, 2016 in view of Chen (US 2011/0295903 A1), published on December 01, 2011 in further view of Citrin et al (“Citrin” US 2007/0143709 A1), published on June 21, 2007.
As to claim 6, it appears Cattone and Chen do not explicitly teach “wherein the processor is further configured to 30decompose the term matrix into a topic-to-action matrix in which likelihoods that a repair action entry is associated with each of the plurality of labels are identified”.
wherein the processor is further configured to 30decompose the term matrix into a topic-to-action matrix in which likelihoods that a repair action entry is associated with each of the plurality of labels are identified” in par. 0011 (user interface for topic-to-action matrix).
Cattone, Chen and Citrin are analogous art because they are in the same field of endeavor, non-structure text processing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to group repair actions, disclosed by Cattone, including “wherein the processor is further configured to 30decompose the term matrix into a topic-to-action matrix in which likelihoods that a repair action entry is associated with each of the plurality of labels are identified”. (See Citrin par. 0011).
 As to claim 15, it is rejected for similar reason to claim 6.

	As to claim 7, Citrin teaches “wherein the processor is further configured to receive user feedback and apply instructions which mathematically modify at least one of the topic-to-keyword matrix and the topic-to-action matrix based on the received user feedback” in par. 0011 (graphical user interface allowed user to change topic-to-action combination; also see figure 13 for reference).
As to claim 16, it is rejected for similar reason to claim 7.

As to claim 8, Citrin teaches “wherein the user feedback input comprises receiving a command including one or more of deleting, adding, renaming, merging, and splitting a label” in par. 0011, figures 13-14.
As to claim 17, it is rejected for similar reason to claim 8.

As to claim 9, Citrin teaches “wherein the processor is further configured to output a respective label for each of the plurality of repair action entries for display via the user interface based on the generated topic-to-action matrix” in par. 0011, figures 13-14.
As to claim 18, it is rejected for similar reason to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a 
/LOC TRAN/
Primary Examiner, Art Unit 2165